203 F.2d 564
BEE'S OLD RELIABLE SHOWS, Inc., Appellant,v.Seldon R. GLENN, Collector of Internal Revenue, Appellee.
No. 11730.
United States Court of Appeals Sixth Circuit.
April 10, 1953.

Appeal from the United States District Court for the Western District of Kentucky; John D. Martin, Sr., Judge.
H. C. Kilpatrick, Washington, D. C., Redwine & Redwine, Winchester, Ky., for appellant.
H. Brian Holland and Charles S. Lyon, Washington, D. C., and David C. Walls, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause having been considered by the Court on the record, briefs and arguments of counsel for the respective parties;


2
And it appearing that the Findings of Fact of the District Judge are undisputed, 107 F.Supp. 1016;


3
And the Court being of the opinion that his Conclusions of Law applicable thereto are not erroneous; Wilmette Park District v. Campbell, 338 U.S. 411, 415-416, 70 S. Ct. 195, 94 L.Ed. 205; Fritz v. Jarecki, 7 Cir., 189 F.2d 445; Exmoor Country Club v. United States, 7 Cir., 119 F.2d 961; Twin Falls Natatorium v. United States, D.C., 22 F.2d 308;


4
It is ordered that the judgment of the District Court be affirmed.